Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/20 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of Claim 14 reading “a second recessed surface formed within the first recessed channel”, and the limitation of Claim 22 reading: “a second recessed 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 13-15, 17-18 and 21-22 are rejected under 35 U.S.C. 102(b) as being anticipated by US Design patent D778120, Mou.
Regarding Claims 1 and 14 , Mou discloses a cutlery utensil comprising a functional section (top section in fig 6); and a handle (bottom section in fig 6) comprising: a raised spine disposed on a first surface of the handle (see annotated fig 6) and having a height that varies from a first end of the handle in the direction of the functional section (see annotated fig 6), and at least one recessed channel formed 

    PNG
    media_image1.png
    665
    742
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    750
    512
    media_image2.png
    Greyscale




Regarding Claim 2, the utensil also comprises at least one shaped extension extending laterally from one side of the handle or from one side of the functional section (See annotated fig 1 below).

    PNG
    media_image3.png
    737
    496
    media_image3.png
    Greyscale

Regarding Claim 3, a first end of the functional section (top end in fig 1) is adjacent the handle (fig 1). 
Regarding Claims 4 and 6, the raised spine has a height that generally increases from proximate a first end of the handle that is furthest from the functional section toward a second end of the handle that is closest to the functional section (fig 1 and 2) and wherein the height of the raised spine is greatest at a crown formed proximate a first end of the functional section (fig 1), and wherein per Claim 6, the shaped extension is disposed proximate the highest point of the raised spine (fig 2).Attorney Docket No. GP-2017-PAT-30762-US-NPPATENT,
Regarding Claim 7, the at least one shaped extension is triangular in shape (fig 2).


    PNG
    media_image4.png
    735
    776
    media_image4.png
    Greyscale

Regarding Claim 10, the functional section has an end (end with tines), furthest from the handle, that has forked tines (fig 1).


    PNG
    media_image5.png
    739
    665
    media_image5.png
    Greyscale
 


    PNG
    media_image3.png
    737
    496
    media_image3.png
    Greyscale


.

    PNG
    media_image2.png
    750
    512
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 16 and 20 is rejected under 35 U.S.C. 103 as being unpatentable Mou in view of USPN 8650591, Kern. 
Regarding Claims 11-12, 16, and 20, Heiberg modified by Hood discloses all the limitations of Claim 1 as discussed above. 
Modified Heiberg lacks the cutlery utensil further comprising the first section of the raised spine having a length of at least 4 cm (per Claim 11), and of the raised spine having a length of at least 2cm (per Claims 16 and 20), and the raised spine has a maximum height of at least 0.3 cm (par Claim 12).
Kern discloses that utensils are part of a set of stackable utensils, which utensils have recesses therein and corresponding raised spines thereon to allow for stacking, and are known to have a height of the spines portion be between 0.060 (.15 cm) inches to 0.075 inches (.19 cm) (per Kern col. 4, lines 15-25), which range is below a maximum height of 0.3 cm, and that the handles are known to have a length of at least 2cm and at least 4cm (since the handles are shown to be at least two times longer than the widths of the measuring spoon functional parts thereof, which spoons are said to be 0.96 inches, or 2.5 cm in width).   

Response to Arguments
Applicant’s arguments with respect to claim(s) 12/11/20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record (as applied) for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPNs/USPGPUBs D38864, 0904553, D388664, 2019159616, each discloses cutlery with raised spines and D609060 discloses a cutlery with a triangular extension. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/02/2021